  Case 9:19-cv-00722-TJM-DJS Document 39 Filed 08/06/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

FELIPE PEREZ,

                                  Plaintiff,

      vs.                                                      9:19-CV-722 [LEAD]
                                                               (TJM/DJS)

MR. COLON, et al.,

                           Defendants.
___________________________________________

FELIPE PEREZ,

                                  Plaintiff,

      vs.                                                      9:19-CV-824 [MEMBER]
                                                               (TJM/DJS)

MR. CARTER, et al.,

                           Defendants.
___________________________________________
Thomas J. McAvoy,
Sr. U.S. District Judge


                                   DECISION & ORDER

      The Court referred this pro se civil action, brought pursuant to 42 U.S.C. § 1983, to

Magistrate Judge Daniel J. Stewart for a Report-Recommendation pursuant to 28 U.S.C. §

636(b) and Local Rule 72.3(c). Plaintiff alleges that Defendants, Corrections Officers,

violated his constitutional rights in a number of ways while was incarcerated at Marcy

Correctional Facility in Marcy, New York.

      Magistrate Judge Stewart’s Report-Recommendation, dkt. # 37, issued on June 16,

                                               1
  Case 9:19-cv-00722-TJM-DJS Document 39 Filed 08/06/20 Page 2 of 3




2020, recommends that Defendants’ motion for summary judgment be granted.

Magistrate Judge Stewart finds that Plaintiff failed to exhaust his administrative remedies

before bringing his claim, as required by federal law. Plaintiff did not respond to the

motion, and the evidence produced by the Defendants establishes that Plaintiff filed only

one grievance addressing one event, though several incidents are in question.

Administrators denied the grievance. He did not appeal that denial. Under those

circumstances, Magistrate Judge Stewart finds, Plaintiff has not satisfied the exhaustion

requirement in the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), and his claim must

be dismissed. He recommends granting the Defendants’ motion and dismissing the case

on that basis. Noting that mail to the Plaintiff at his last known address, Sing-Sing

Correctional Facility in Ossining, New York, has been returned with the notation “released,”

Magistrate Jugde Stewart recommends in the alternative that the Court dismiss the case

for failure to prosecute pursuant to Federal Rule of Civil Procedure 41. Plaintiff did not

fulfill his obligation to keep the Court updated as to his address, Magistrate Judge Stewart

finds.

         Plaintiff did not object to the Report-Recommendation, and the time for such

objections has passed. After examining the record, this Court has determined that the

Report-Recommendation is not subject to attack for plain error or manifest injustice and

the Court will accept and adopt the Report-Recommendation for the reasons stated

therein.

         Accordingly,

         The Report-Recommendation of Magistrate Judge Stewart, dkt. # 37, is hereby

ACCEPTED and ADOPTED. Defendants’ motion for summary judgment, dkt. # 28, is

                                               2
  Case 9:19-cv-00722-TJM-DJS Document 39 Filed 08/06/20 Page 3 of 3




hereby GRANTED, and the Complaint is DISMISSED. The Clerk of Court is directed to

CLOSE the case.




IT IS SO ORDERED.



Dated: August 6, 2020




                                         3
